Citation Nr: 0633743	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for polyps of the 
digestive system, cecum to rectum.

3.  Entitlement to service connection for an ulcer disorder.

4.  Entitlement to service connection for lateral 
epicondylitis, right elbow.

5.  Entitlement to service connection for impingement 
syndrome, right shoulder.

6.  Entitlement to an initial compensable disability rating 
for tailbone injury.

7.  Entitlement to an initial compensable disability rating 
for gastroenteritis.

8.  Entitlement to an initial compensable disability rating 
for bursitis, right hip, with degenerative changes.

9.  Entitlement to an initial compensable disability rating 
for bursitis, left hip, with degenerative changes.

10.  Entitlement to an initial compensable disability rating 
for bunionectomy, great right toe, with degenerative changes.

11.  Entitlement to an initial compensable disability rating 
for bunionectomy, great left toe, with degenerative changes 
and hallux valgus.

12.  Entitlement to an initial compensable disability rating 
for right testicular mass.

13.  Entitlement to an initial compensable disability rating 
for retinal lattice degeneration with floaters, 
conjunctivitis.

14.  Entitlement to an initial compensable disability rating 
for postoperative left inguinal hernia.

15.  Entitlement to an initial disability rating greater than 
10 percent for pes planus.  

16.  Entitlement to an initial disability rating greater than 
10 percent for sinusitis/rhinitis, postoperative 
septorhinoplasty.  

17.  Entitlement to an initial disability rating greater than 
10 percent for multiple sebaceous cyst excisions.  

18.  Entitlement to an initial disability rating greater than 
20 percent for lumbosacral strain.  

19.  Entitlement to an initial disability rating greater than 
10 percent for subluxation of the left knee.  

20.  Entitlement to an initial disability rating greater than 
10 percent for subluxation of the right knee.  

21.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease with osteoarthritic 
changes, cervical spine.  

22.  Entitlement to an initial disability rating greater than 
10 percent for bursitis, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001, June 2002, April 2003, 
and April 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.




FINDINGS OF FACT

1.  The veteran does not currently have an ulcer, lateral 
epicondylitis of the right elbow, or impingement syndrome of 
the right shoulder.  

2.  There is competent medical evidence that the veteran's 
colon cancer with polyps of the digestive system, cecum to 
rectum, developed in service.  

3.  The veteran's tailbone injury is not manifested by 
removal of the coccyx with painful residuals.  

4.  The veteran's gastroenteritis is not manifested by 
nodular lesions on the stomach's lining.  

5.  The veteran's bilateral bursitis of the hips is not 
manifested by X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups; nor is it 
manifested by abnormal limitation of motion.  

6.  The veteran's bilateral bunionectomy of the great toes is 
not manifested by severe hallux valgus or arthritis in two or 
more major joints or two or more minor joint groups; nor is 
it manifested by severe limitation of motion.  

7.  The veteran's right testicular mass is not manifested by 
constant or recurring albumin with hyaline and granular casts 
of red blood cells, urine leakage, or obstructive voiding 
requiring the wearing of absorbent materials.  

8.  The veteran's retinal lattice degeneration with floaters, 
conjunctivitis, is not manifested by localized scars, 
atrophy, or irregularities of the retina with irregular, 
duplicated enlarged, or diminished image.

9.  The veteran's postoperative left inguinal hernia is not 
recurrent, readily reducible, or well supported by a truss or 
belt.  

10.  The veteran's pes planus is not manifested by a severe 
disability characterized by objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.

11.  The veteran's sinusitis/rhinitis, postoperative 
septorhinoplasty, is not manifested by a three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

12.  The veteran's 1 or 2 sebaceous cyst excisions in his 
right posterior shoulder area are non-tender and not adherent 
to the underlying muscle.

13.  The veteran's lumbosacral strain is not manifested by 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.

14.  The veteran's sublaxation of the right and left knees is 
not manifested by moderate recurrent sublaxation or lateral 
instability.

15.  The veteran's degenerative disc disease with 
osteoarthritic changes, cervical spine, is not manifested by 
forward flexion of the cervical spine less than 30 degrees, 
or a combined range of motion of the cervical spine equal to 
or less than 170 degrees, or muscle spasm severe enough to 
result in an abnormal gait. 

16.  The veteran's bursitis, left shoulder, is not manifested 
by X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups; nor is it manifested by 
abnormal limitation of motion.  


CONCLUSIONS OF LAW

1.  Service connection for ulcer, lateral epicondylitis of 
the right elbow, and impingement syndrome of the right 
shoulder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  Service connection for the residuals of colon cancer with 
polyps of the digestive system, cecum to rectum, is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).  

3.  The criteria for an initial compensable disability rating 
for a tailbone injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 5298 (2006).   

4.  The criteria for an initial compensable disability rating 
for gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, 
Diagnostic Code 7307 (2006).   

5.  The criteria for an initial compensable disability rating 
for bursitis, right and left hips, with degenerative changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 5003 
(2006).   

6.  The criteria for an initial compensable disability rating 
for a bunionectomy, great right and left toes, with 
degenerative changes, have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 5010 (2006).   

7.  The criteria for an initial compensable disability rating 
for right testicular mass have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 7529 (2006).   

8.  The criteria for an initial compensable disability rating 
for retinal lattice degeneration with floaters, conjunctivis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 6011 
(2006).   

9.  The criteria for an initial compensable disability rating 
for postoperative left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 7338 (2006).   

10.  The criteria for a disability rating greater than 10 
percent for pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 5276 (2006).   

11.  The criteria for a disability rating greater than 10 
percent for sinusitis/rhinitis, postoperative 
septorhinoplasty, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, 
Diagnostic Code 6513 (2006).   

12.  The criteria for a disability rating greater than 10 
percent for multiple sebaceous cyst excisions have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 7804 (2006).   

13.  The criteria for a disability rating greater than 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 5295 (2003); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 5237 (2006).   

14.  The criteria for a disability rating greater than 20 
percent for sublaxation of the right and left knees have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 5257 (2006).   

15.  The criteria for a disability rating greater than 10 
percent for degenerative disc disease with osteoarthritic 
changes, cervical spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 5243 (2006).  

16.  The criteria for a disability rating greater than 10 
percent for bursitis, left shoulder, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 5019 (2006).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  The veteran must have been 
released from such active service under conditions other than 
dishonorable for the period of service during which the 
disease or injury was alleged to have been incurred.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.4(a), 3.12.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  

Initially, the Board finds that service connection is not in 
order for an ulcer, lateral epicondylitis of the right elbow, 
and impingement syndrome of the right shoulder.  Service 
connection requires the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence of record is completely 
negative for a diagnosis of any ulcer, lateral epicondylitis 
of the right elbow, or impingement syndrome of the right 
shoulder.  The veteran, a lay person not trained or educated 
in medicine, is not competent to offer an opinion as to the 
medical diagnosis of any of the disorders at issue.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent competent evidence of a current disability for each 
claimed disorder, service connection must be denied.  The 
Board finds that the post-service medical record, as a whole, 
provides evidence against these claims, clearly indicating 
that the veteran does not have these disabilities, at this 
time. 

It is important to note that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

The two remaining service connection claims are for colon 
cancer and polyps of the digestive system, cecum to rectum.  
The Board will treat these claims as one issue.  

VA medical records indicate that he was diagnosed with colon 
cancer in November 2001 after a large ploypoid mass was 
discovered inside the anus and multiple polyps were found 
scattered throughout the colon to the cecum.  The veteran 
alleges that the disease was incurred incident to his 
military service.  However, the veteran separated from 
service in September 1999; thus, the November 2001 discovery 
of the cancerous polyps occurred outside the one-year 
presumptive period.  

Service medical records and VA treatment records reveal no 
evidence of colon cancer in service or for one year 
thereafter.  However, the VA hematologist/oncologist who 
treated the veteran opined in an April 2002 report that it 
was very likely that the veteran's cancerous polyps began as 
early as 1997 or 1998 while he was still on active duty.  
This medical opinion was rendered after the VA 
hematologist/oncologist completed a full review of the 
veteran's records.  Therefore, affording the benefit of the 
doubt to the veteran, a presumption of in-service incurrence 
for chronic disease is for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  To that extent, the 
appeal is granted.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999);  see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997); see 38 C.F.R. § 4.59 (considerations when 
rating disability from arthritis); see also 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knees and ankles are considered major joints, and the 
lumbar vertebrae are considered a group of minor joints).

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.

1.  Tailbone Injury

The veteran appealed the initial noncompensable disability 
rating assigned for tailbone injury.  His current rating is 
assigned under Diagnostic Code 
(Code) 5298, coccyx, removal of.  38 C.F.R. § 4.124a.  Under 
Code 5298, the highest rating of 10 percent is marked by the 
partial of complete removal of the coccyx, with painful 
residuals.  Here, X-rays taken during a March 2005 VA 
examination revealed subtle evidence of a possible healed 
fracture in the lower area of the tailbone, but no evidence 
of removal of the coccyx with painful residuals, providing 
evidence against this claim.  Post-service medical records 
fully support the findings of this examination.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against an initial compensable disability rating for tailbone 
injury.  38 C.F.R. § 4.3.  To that extent, the appeal is 
denied.  

2.  Gastroenteritis

The veteran appealed the initial noncompensable disability 
rating assigned for gastroenteritis.  His current rating is 
assigned under Code 7307, gastritis, hypertrophic (identified 
by gastroscope).  38 C.F.R. § 4.124a.  Under Code 7307, the 
next highest rating of 10 percent is marked by chronic 
gastritis; with small nodular lesions and symptoms.  Here, a 
March 2005 VA examination revealed evidence of mild dumping 
syndrome and symptoms of gastroenteritis such as diarrhea, 
abdominal pain, and weight loss, there was no sign of nodular 
lesions on the stomach's lining.  Again, the Board must find 
this report is entitled to great probative weight as it is 
fully supported by the medical evidence of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for gastroenteritis.  38 C.F.R. § 4.3.  To that extent, the 
appeal is denied.  

3.  Bursitis, Right and Left Hips, with Degenerative Changes

The veteran appealed the initial noncompensable disability 
rating assigned for bursitis, right and left hips, with 
degenerative changes.  His current rating is assigned under 
Code 5003, arthritis, degenerative hypertrophic or 
osteoarthritis.  38 C.F.R. § 4.124a.  Degenerative arthritis 
is rated based on limitation of motion of the affected part 
according to the appropriate diagnostic code.  Code 5003 
provides for a 10 percent disability rating when there is no 
limitation of motion but there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.  A March 2005 VA joint examination revealed normal 
range of motion in the hips bilaterally, with flexion from 0 
to 125 degrees, extension from 0 to 30 degrees, adduction 
from 0 to 25 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 60 degrees, and internal rotation 
from 0 to 40 degrees, with pain at the last 10 degrees of 
each motion plane.   X-rays of the bilateral hips were 
normal.  Accordingly, the Board finds that the preponderance 
of the evidence is against an initial compensable disability 
rating for bursitis, right and left hips, with degenerative 
changes.  38 C.F.R. § 4.3.  To that extent, the appeal is 
denied.  

4.  Bunionectomy, Great Right and Left Toes, with 
Degenerative Changes

The veteran appealed the initial noncompensable disability 
rating assigned for bunionectomy, great right and left toes, 
with degenerative changes.  His current rating is assigned 
under Code 5010, arthritis due to trauma.  38 C.F.R. § 4.71a.  
Code 5010 provides that traumatic arthritis will be rated as 
degenerative arthritis under Code 5003.  Code 5003 states 
that arthritis is rated as limitation of motion of the 
affected part.  There is no specific diagnostic code for 
rating limitation of motion of the great toe.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
multiple involvements of the tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints).  

As noted above, when an evaluation of a disability is based 
on limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca, 8 Vet. App. at 206.  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  A finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40; Johnston, 10 Vet. App. at 85.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In this case, records do not show any treatment relevant to 
this disability.  The March 2005 VA joint examination 
revealed dorsiflexion of the first metatarsophalangeal joints 
bilaterally to be 30 degrees without any pain, although there 
was some pain to palpation in the metatarsophalangeal joints.  
The veteran was able to rise on his toes bilaterally.  There 
was no evidence of unusual shoe wear.  X-rays revealed 
residual hallux valgus deformities and mild arthritis of the 
first metatarsophalangeal joint bilaterally, with pain in the 
left being the worst.  

Since the evidence does not show severe hallux valgus or 
arthritis in two or more major joints or two or more minor 
joint groups, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for bunionectomy, great right and left toes, with 
degenerative changes.  38 C.F.R. § 4.3.  The post-service 
medical record is once again found to, overall, fully support 
the findings of the VA examination.   

5.  Right Testicular Mass

The veteran appealed the initial noncompensable disability 
rating assigned for right testicular mass.  His current 
rating is assigned under Code 7529, benign neoplasms of the 
genitourinary system.  38 C.F.R. § 4.71a.  Under Code 7529, 
the disability to rated as a voiding dysfunction or a renal 
dysfunction, whichever is predominant.  Rated as a renal 
dysfunction, the next highest rating of 30 percent is marked 
by albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Code 7101.  
Rated as a voiding dysfunction, the next highest rating of 20 
percent is marked by urine leakage, frequency, or obstructed 
voiding requiring the wearing of absorbent materials which 
must be changed less than 2 times per day.  

Here, in a November 2000 VA genitourinary exam, the veteran 
reported a history of a dull and aching scrotal tenderness 
lasting for periods of 5 to 7 days.  There was no evidence of 
urinary problems associated with the right testicular mass.  
In a February 2005 VA exam, it was noted that the right 
testicular mass was still present but had not changed in 10 
years and appeared to be stable.  The Board has found no 
other more appropriate code to evaluate the veteran's 
condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
compensable disability rating for right testicular mass.  38 
C.F.R. § 4.3.  To that extent, the appeal is denied.  

6.  Retinal Lattice Degeneration with Floaters, 
Conjunctivitis

The veteran appealed the initial noncompensable disability 
rating assigned for retinal lattice degeneration with 
floaters, conjunctivitis.  His current rating is assigned 
under Code 6011, retina, localized scars, atrophy, or 
irregularities of, centrally located, with irregular, 
duplicated enlarged or diminished image.  38 C.F.R. § 4.71a.  
Under Code 6011, the only compensable rating is at 10 
percent, which applies to both unilateral and bilateral 
affliction.  

Here, in an August 2004 report from a VA ophthalmology 
clinic, the veteran complained of blurred vision, but the 
physician found his lids/lashes, conjunctiva, cornea, 
anterior chamber, and iris to all are within normal limits.  
The VA physician suggested the possibility of mild edema of 
the perifoveal area, but his final diagnosis was refractive 
error (which is not a disability for VA purposes).  There was 
no evidence of localized scars, atrophy, or irregularities of 
the retina, centrally located, with irregular, duplicated 
enlarged or diminished image.  Overall, the Board finds this 
report provides evidence against this claim.  Further, the 
post-service medical record, as a whole, provides no evidence 
that would support this claim.  Accordingly, the Board finds 
that the preponderance of the evidence is against an initial 
compensable disability rating for retinal lattice 
degeneration with floaters, conjunctivitis.  38 C.F.R. § 4.3.  
To that extent, the appeal is denied.  

7.  Postoperative Left Inguinal Hernia

The veteran appealed the initial noncompensable disability 
rating assigned for postoperative left inguinal hernia.  The 
veteran's disability is currently evaluated under Code 7338, 
inguinal hernia.  38 C.F.R. § 4.114.  A noncompensable rating 
is assigned when inguinal hernia is not operated but 
remediable or when it is small, reducible, or without true 
hernia protrusion.  A 10 percent evaluation is in order for 
postoperative, recurrent inguinal hernia that readily 
reducible and well supported by truss or belt.  

Here, there is no evidence of a current left inguinal hernia 
noted on either the veteran's February 2005 VA digestive 
examination or his November 2000 genitourinary exam.  These 
negative findings are also supported by the post-service 
record.  Accordingly, the Board finds that the preponderance 
of the evidence is against an initial compensable disability 
rating for postoperative left inguinal hernia.  38 C.F.R. § 
4.3.  

8.  Pes Planus

The veteran's pes planus is currently evaluated as 10 percent 
disabling under Code 5276, acquired flatfoot  38 C.F.R. § 
4.71a.  Under Code 5276, the next highest rating for 
bilateral pes planus is 30 percent, which is assigned for 
severe disability, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

Here, the March 2005 VA joint examination revealed that the 
veteran was able to rise on his toes bilaterally.  There was 
no evidence of unusual shoe wear.  X-rays revealed residual 
hallux valgus deformities and mild arthritis of the first 
metatarsophalangeal joint bilaterally, with pain in the left 
being the worst.  The veteran does not have any hammer toes, 
clubbed foot, or any other deformities.  In the absence of 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities as contemplated by the 30 percent 
rating criteria, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 10 percent for retinal lattice degeneration with 
floaters, conjunctivitis.  38 C.F.R. § 4.3.  



9.  Sinusitis/Rhinitis, Postoperative Septorhinoplasty

The veteran's sinusitis/rhinitis, postoperative 
septorhinoplasty, is currently evaluated as 10 percent 
disabling under Code 6513, chronic maxillary sinusitis.  38 
C.F.R. § 4.97.  Under Code 6513, the next highest rating of 
30 percent is assigned when there is evidence of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Notes specify that an 
"incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  

Here, at his March 2005 VA respiratory examination, the 
veteran revealed that he has a history of allergic rhinitis 
but that his nasal stuffiness has improved considerably since 
undergoing a septorhinoplasty, although he still suffers from 
daily rhinitis, itching of the nose, and intermittent nasal 
stuffiness.  Although he uses Nasacort as needed for 
treatment, there is no evidence of incapacitating episodes or 
purulent discharge or crusting.  Post-service records fully 
support this finding.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 10 percent for 
sinusitis/rhinitis, postoperative septorhinoplasty.  38 
C.F.R. § 4.3.  

10.  Multiple Sebaceous Cyst Excisions

The veteran's multiple sebaceous cyst excisions, are 
currently evaluated as 10 percent disabling under Code 7804, 
scars, superficial, painful on examination.  38 C.F.R. § 
4.97.  A 10 percent disability rating is the highest rating 
available under Code 7804.  Here, the March 2005 VA 
examination revealed that the veteran has 1 or 2 sebaceous 
cysts in his right posterior shoulder area that are non-
tender and not adherent to the underlying  muscle.  
Accordingly, the Board finds that an initial disability 
rating greater than 10 percent for multiple sebaceous cyst 
excisions is not warranted under any other Code which could 
provide a disability rating greater than 10 percent, such as 
Code 7800, disfigurement of the head, face, or neck.  38 
C.F.R. § 4.3.  

11.  Lumbosacral Strain

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under Code 5237, lumbosacral or cervical 
strain.  38 C.F.R. § 4.97.  Under a previous version of the 
rating criteria, the RO assigned lumbosacral strain a 20 
percent rating under Code 5295, lumbosacral strain.  38 
C.F.R. § 4.71a (2003).  Under this version, a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine; and a 40 percent evaluation is warranted 
for severe limitation of motion of the lumbar spine. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under the 
amended version of the rating criteria (the Code changed), 
Code 5237, the General Rating Formula for Diseases and 
Injuries of the Spine provides, in pertinent part, for a 30 
percent evaluation when forward flexion of the cervical spine 
is 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  

Here, at the March 2005 VA spine examination, the veteran 
described constant cervical and low back pain, but reports 
walking unaided and not being in need of a back brace.  The 
veteran exhibited left and right lateral flexion from 0 to 45 
degrees, left and right lateral rotation from 0 to 80 
degrees, with pain in the last 10 degrees of each motion 
plane.  This report is consistent with other evaluations of 
this disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 20 percent for lumbosacral 
strain, under either the previous or current regulations.  38 
C.F.R. § 4.3.  Under the new criteria, the veteran would not 
be eligible or even the 20 percent disability rating.  The 
veteran's statement to the examiner regarding the limited 
nature of the disorder (limiting only his ability in sports 
and fishing) only provides more evidence against this claim.  
In this regard, the Board must note that in a number of 
claims the veteran has made contentions regarding the nature 
and extent of his disorders that are not indicated within the 
post-service medical record, undermining his overall 
creditability.  Simply stated, the fact that he has raised so 
many claims that have no basis in the medical record only 
provides evidence against all of his claims, as a whole. 



12.  Sublaxation of the Right and Left Knees

The veteran's sublaxation is currently evaluated as 10 
percent disabling, in both the right and left knees, under 
Code 5257, knee, other impairment of.  38 C.F.R.  § 4.71a.  
Under Code 5257, the next highest rating for sublaxation of 
the knee is 20 percent, which is characterized by moderate 
recurrent sublaxaton or lateral instability.

In order to warrant a 20 percent evaluation under Code 5261, 
leg extension must be limited to 15 degrees.  In addition, a  
noncompensable rating is assigned for limitation of leg 
flexion under Code 5260 when flexion is limited to 60 
degrees.  See 38 C.F.R.  § 4.71a, Code 5003 (disability from 
degenerative arthritis is rated according to the appropriate 
diagnostic code for limitation of motion of the affected 
joint).  Even with consideration of pain, the veteran does 
not meet the 20 percent requirement under either Code or even 
the standards for a noncompensable evaluation under 5260.  
Post-service medical records and reports are found, overall, 
to fully support this finding.       

The Board notes that other diagnostic codes for knee 
disability provide for ratings greater than 10 percent.   
However, there is no evidence of knee ankylosis (Code 5256) 
or malunion of the tibia and fibula (Code 5262).  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).	

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R.  § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.

Even with considering functional loss due to pain, the 
overall disability picture does not more closely approximate 
the criteria for a 10 percent evaluation on the basis of 
limitation of motion.  38 C.F.R. § 4.7.  Simply stated, the 
results repeatedly indicate a noncompensable evaluation is 
warranted under 5260 and 5261.  Therefore, on the basis of 
limitation of motion, the Board finds that the preponderance 
of the evidence is against an increased disability rating.  
38 C.F.R.  § 4.3.    

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran 
is entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  The RO found 
sufficient evidence of instability or subluxation to warrant 
a rating under Code 5257 for both knees.  

Based on the limited evidence of associated disability, the 
Board finds that no more than a 10 percent rating, for slight 
disability, is in order under Code 5257.  38 C.F.R. § 4.7.  
Post-service medical records, as a whole, provide evidence 
against a finding of greater than 10 percent for instability, 
including, most importantly, the VA examinations cited above.  
Moderate disability from recurrent subluxation or lateral 
instability of the knees is not indicated.  In fact, it is 
important for the veteran to understand that even slight 
recurrent subluxation or lateral instability of the knees is 
not clearly indicted in this case based on VA physical 
examinations of the veteran.  In fact, without consideration 
of the benefit of the doubt doctrine, the current finding of 
slight recurrent subluxation or lateral instability of the 
knee could not be made.  Simply stated, the current 
evaluation is not clearly supported by the objective medical 
record.

For example, the VA treatment records do not show any 
treatment related to the veteran's knees, although he does 
have a current, separate evaluation for degenerative joint 
disease of the left knee.  His bilateral knee range of motion 
is normal from 0 to 140 degrees both passively and actively, 
with pain from 130 to 140 degrees.  He also has normal 
stability in both knees.  In the absence of evidence showing 
moderate subluxation or lateral instability in either knee, 
the Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 10 percent 
for retinal lattice degeneration with floaters, 
conjunctivitis.  38 C.F.R. § 4.3.  

13.  Degenerative Disc Disease with Osteoarthritic Changes, 
Cervical Spine

The veteran's degenerative disc disease with osteoarthritic 
changes, cervical spine, is currently evaluated as 10 percent 
disabling under Code 5243, intervertebral disc  syndrome.  38 
C.F.R. § 4.97.  Under the General Rating Formula, the next 
higher rating of 20 percent is assigned, in pertinent part, 
when forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 
2 to the General Rating Formula specifies, in pertinent part, 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees; and, that the normal combined range of motion of the 
cervical spine is 340 degrees.    

Here, at the March 2005 VA spine examination, the veteran 
described constant cervical and low back pain and reports 
walking unaided and not needed a back brace.  The veteran 
exhibited active range of motion of the cervical spine from 0 
to 45 degrees, extension from 0 to 45 degrees, left and right 
lateral flexion from 0 to 45 degrees, left and right lateral 
rotation from 0 to 80 degrees, with pain in the last 10 
degrees of each motion plane.  Accordingly, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for degenerative 
disc disease with osteoarthritic changes, cervical spine.  38 
C.F.R. § 4.3.  

14.  Bursitis, Left Shoulder

The RO has evaluated the veteran's left shoulder condition as 
10 percent disabling under Code 5019, bursitis.  38 C.F.R. § 
4.71a.  Notes to the Rating Schedule state that diseases 
under diagnostic codes 5013 through 5024, including Code 
5019, will be rated on limitation of motion of the affected 
part, as degenerative arthritis (Code 5003).  See 38 C.F.R. § 
4.71a, Code 5003.  Under Code 5003, a 20 percent rating is 
warranted when there is X-Ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

In addition, as discussed above, when an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider any additional functional loss due to such 
factors as more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Here, the March 2005 VA joint examination revealed that the 
left shoulder has a normal range of motion, with forward 
flexion from 0 to 180 degrees, abduction from 0 to 180 
degrees, external rotation from 0 to 90 degrees, and internal 
rotation from 0 to 90 degrees.  There was pain upon forward 
flexion from 90 to 100 degrees and upon abduction from 90 to 
180 degrees.  X-rays of the left shoulder were normal.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for bursitis, left shoulder.  38 C.F.R. § 4.3.  To 
that extent, the appeal is denied.  

It is clear that the RO has taken into consideration the 
veteran's complaints of pain and its effect on function of 
his shoulder in awarding the veteran a compensable evaluation 
of 10 percent.  However, the veteran's complaints of pain, 
standing alone, would not provide the basis for a compensable 
evaluation under either Diagnostic Code 5201 or 5202.  
Accordingly, the Board believes it must look to Diagnostic 
Code 5003 (as directed by Code 5019, and in light of 
38 C.F.R. § 4.49) to provide a basis for the RO's 
determination that the veteran warrants a 10 percent 
evaluation.   38 C.F.R. § 4.59 provides that with "any form 
of arthritis" producing painful motion, it is the intent of 
the schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
question then is what is the minimum compensable rating for 
the joint.  Under Code 5003, where the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined not added, under Code 5003.  Thus, Code 5003 
specifically provides that where the limitation of motion of 
a joint does not itself warrant a compensable rating under 
the applicable schedular criteria, but there is pain limiting 
motion, a 10 percent evaluation for the major joint affected 
is to be awarded.  Clearly, this is less than the 20 percent 
evaluation under Code 5201, and is thus the "minimum 
rating" referenced in 38 C.F.R. § 4.59.  Otherwise, to read 
the schedular criteria as dictating a 20 percent rating in 
these circumstances, where limitation of motion to shoulder 
level is not present, is to make a nullity of Code 5003.  

The record does document that the veteran has some, albeit 
not a compensable degree, of limitation of motion under Code 
5201, and the VA examiner appears to have found pain on 
motion.  The fact that the veteran has discomfort that 
produced some, but not a separately compensable degree of 
limitation of motion of the shoulder, precisely fits the 
circumstances contemplated under Code 5003.  That Code 
provides a 10 percent evaluation for a major joint affected 
by arthritis confirmed by X-ray productive of some limitation 
of motion, even where the limitation of motion is not itself 
of compensable degree.   Accordingly, this analysis would 
support the 10 percent evaluation, but not a higher 
evaluation because the limitation of motion is not itself 
compensable.

In evaluating this claim, and other claims, the Board has 
carefully reviewed the Court's determination in DeLuca.  In 
DeLuca, the veteran in that case was service connected for a 
left shoulder disability, evaluated as 20 percent disabling.  
In this case, the veteran is evaluated as 10 percent disabled 
for his left shoulder disability.  In DeLuca, the Court 
directed the Board to provide adequate reasons and bases 
addressing the degree or "extent" of additional range of 
motion loss in the appellant's left shoulder due to pain or 
use during flare-ups and, if clinically shown by the medical 
evidence, the degree of additional range-of-motion loss in 
this joint due to weakened movement, excess fatigability, or 
incoordination.  In this case, the Board has found that the 
VA evaluation have taken into consideration the veteran's 
complaints of pain.  

Finally, although the veteran indicates that his various 
disabilities interfere with his ability to work, there is no 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated April 2001, April 2002, 
and May 2003 as well as information provided in the May 2003 
and April 2005 statements of the case and the April 2005 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the May 2003 and April 2004 statements of the case 
and the April 2004 supplemental statement of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the rating 
decisions on appeal in accordance with Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Board emphasizes that 
the veteran has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the May 2003 and April 2004 
statements of the case and the April 2004 supplemental 
statement of the case, the veteran was generally provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for increased ratings for 
his various service-connected disabilities.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claims.  However, the Board 
finds that the evidence, which reveals that the veteran did 
not have this disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, or indicates that the disorder does not 
currently exists, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant the denied 
claims, and in fact provide evidence against these claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service and/or post-service disease or injury, referral 
of this case to obtain an examination and/or an opinion as to 
the etiology of the veteran's claimed disability would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and multiple VA examinations.  
In addition, the veteran provided additional treatment 
records as well as lay evidence in the form of personal 
statements and hearing testimony.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for colon cancer (including polyps of the 
digestive system, cecum to rectum) is granted, subject to the 
provisions governing the payment of monetary benefits.

Service connection for ulcer is denied.

Service connection for lateral epicondylitis, right elbow is 
denied.

Service connection for impingement syndrome, right shoulder 
is denied.

An initial compensable disability rating for tailbone injury 
is denied.

An initial compensable disability rating for gastroenteritis 
is denied.

An initial compensable disability rating for bursitis, right 
hip, with degenerative changes is denied.

An initial compensable disability rating for bursitis, left 
hip, with degenerative changes is denied.

An initial compensable disability rating for bunionectomy, 
great right toe, with degenerative changes is denied.

An initial compensable disability rating for bunionectomy, 
great left toe, with degenerative changes and hallux valgus 
is denied.

An initial compensable disability rating for right testicular 
mass is denied.

An initial compensable disability rating for retinal lattice 
degeneration with floaters, conjunctivitis is denied.

An initial compensable disability rating for postoperative 
left inguinal hernia is denied.

An initial disability rating greater than 10 percent for pes 
planus is denied.  

An initial disability rating greater than 10 percent for 
sinusitis/rhinitis, postoperative septorhinoplasty is denied.  

An initial disability rating greater than 10 percent for 
multiple sebaceous cyst excisions is denied.  

An initial disability rating greater than 20 percent for 
lumbosacral strain is denied.  

An initial disability rating greater than 10 percent for 
subluxation of the left knee is denied.  

An initial disability rating greater than 10 percent for 
subluxation of the right knee is denied.  

An initial disability rating greater than 10 percent for 
degenerative disc disease with osteoarthritic changes, 
cervical spine is denied.  

An initial disability rating greater than 10 percent for 
bursitis, left shoulder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


